Citation Nr: 1335589	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida.  


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Qualified Emergency Group of Jacksonville, Florida on December 19, 2012.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel










INTRODUCTION

The Veteran had active service in the United States Navy from April 1980 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The entire claims file was reviewed in this case; there is no data contained in the electronic "Virtual VA" system for this Veteran.  


FINDINGS OF FACT

1.  The Veteran presented to the Qualified Emergency Group urgent care facility on December 19, 2012, and received treatment from this facility at that time.  

2.  The Veteran is not currently in receipt of service-connected compensation benefits for any disabilities.  

3.  The Veteran is not currently a participant in a VA vocational rehabilitation program.

4.  The evidence indicates that, even if the Veteran was presenting with a condition a reasonably prudent layperson would deem an emergency, that there were VA treatment facilities feasibly available.  

	
CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at Qualified Emergency Services on December 19, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2013) contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2013). 38 C.F.R. § 17.132 (2013).  This occurred in this case with a March 2013 letter to the Veteran.  

Indeed, the Veteran was provided with the notice required by the VCAA in a letter provided to her after she initiated her appeal.  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits, and consequently, the duty to notify and assist has been met.

Legal Criteria and Analysis

The Veteran contends that she is entitled to reimbursement for $974.02 in medical expenses due to alleged emergent care she received at a private urgent care facility in December 2012.  Specifically, she alleges that she was in dire pain from a thrombosed hemorrhoid, and that she could not travel to the nearest VA Medical Center (VAMC) in Lake City, Florida (closest VA facility with an emergency department) from her home in Jacksonville, Florida.  

The Veteran has stated that she was scheduled for a VA appointment at VAMC Lake City on the day of December 19, 2012.  At that time, however, she states that she was in such pain from her rectum, that she immediately went to a private urgent care facility named Qualified Emergency Group in Jacksonville.  The record reflects consultation with the nursing staff at VAMC Lake City on the day in question, with the record of the phone conversation, essentially, noting that the Veteran was called in reference to a missed appointment.  The Veteran explained that she was in an urgent care facility in Jacksonville, and that it was her desire to have a follow-up with a gastroenterologist at the VAMC at the earliest possible convenience.  

The private medical records from Qualified Emergency Group note that, on December 19, 2012, the Veteran reported to the facility with complaints of rectal bleeding for approximately five days.  It was noted that the Veteran's pain was approximately a 7 on a scale of 10.  A diagnosis of thrombosed hemorrhoid was made, and the lesion was irrigated and drained.  The Veteran was released from that facility with no prescription suppositories, and hospitalization was not deemed necessary.  A bill for $974.02 was given to the Veteran, and she was noted to not have any private insurance.  It is apparent that the Veteran was indebted to this facility for the services provided, and that she paid for her treatment without any assistance from a third-party payer (e.g. insurance, etc.).  

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and,

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record indicates that the Veteran is not in receipt of service-connected compensation benefits for any disability.  She also is not a participant in a VA vocational rehabilitation program (the Veteran has not alleged participation in such a program, and the record does not document enrollment).  Therefore, payment of the unauthorized medical expenses incurred as a result of his treatment at Qualified Emergency Group is not warranted under 38 U.S.C.A. § 1728.

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  This occurred in this case.  

The Board finds payment is also not warranted under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As shown, to be eligible for reimbursement, the treatment must satisfy certain conditions.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

There is no question that the Veteran was financially liable to Qualified Emergency Group in this case, and by all accounts, she had no private insurance or other health-plan contract so as to remove her liability for payment of the expenses.  Further, she was a current patient with VA, and, also by all accounts, had received treatment within the 24-months prior to the December 2012 incident.  Available clinical records document that the patient was scheduled to attend a routine appointment at VAMC Lake City the day of the private treatment in Jacksonville, and thus it is established that she was an enrolled patient who had been involved in regular VA care in the relatively immediate period prior to that time.  

Regarding the emergent nature of her condition, the Board notes that the Veteran had five days of bleeding prior to the urgent care visit, and that she choose to visit the private facility on a day with an already-scheduled VA appointment at VAMC Lake City.  Nonetheless, the admission note at the Qualified Emergency Group noted that the Veteran's pain was rather severe in its presentation; however, surgery and other more dramatic intervention (i.e. hospitalization) were not required, and the Veteran was released from treatment with instructions to follow-up with her usual caregivers.  While the Veteran may have been in pain, it is not readily evident that the condition amounted to what a prudent person would deem a threat to health or life.  

However, even assuming that the Veteran's thrombosed hemorrhoid did rise to the level of an emergent medical problem, the Board must conclude that there were VA facilities feasibly available for treatment.  Indeed, while the Veteran contends that she was told to go to urgent care by the VAMC medical staff on the date of her private treatment, the phone conversation with VA nursing staff simply noted that the Veteran was already in the urgent care facility, and that a follow-up with a gastroenterologist was sought.  The Veteran has explained that her ride to the private treatment (a friend) was, as due to that individual's own medical problems, unwilling to drive the Veteran to VAMC Lake City (the nearest VA facility with an emergency department).  Thus, even assuming that the Veteran's hemorrhoid pain was an emergent condition, the Veteran's main contention is that her friend did not want to drive the additional mileage to the VAMC.  

The Veteran's home address is located approximately 1 hour and 15 minutes away, by way of automobile travel on major interstate highway (I-10), to VAMC Lake City.  Based on the evidence of record, the Veteran routinely travels to this facility for her primary care.  The Veteran, while asserting that her pain was severe, has essentially contended that her friend was unwilling to drive her the additional distance to the VA facility, and that given the combination of this and the pain, that private treatment was sought.  

Here, the Board again notes that the Veteran was scheduled to attend a VA appointment at VAMC Lake City on the date of her urgent care visit.  Such an appointment was known in advance, and would have required the arrangement of transportation to the facility.  That the Veteran failed to secure reliable transportation to drive the relatively short distance to the VAMC, even in light of her painful hemorrhoid, does not mean that the VA facility was inaccessible.  There is no indication that the Veteran attempted to call for an ambulance, taxi, or any other type of available transportation (weighs against the contention that the condition was emergent), and she simply maintains that her friend was too sickly to drive her the additional distance to the VAMC.  

Further treatment records indicate that the Veteran was able to attend follow-up treatment at the VA facility in December 2012 with no issues regarding transportation, and while her thrombosed hemorrhoid had been irrigated and drained, the condition was still present and noted to not be severe enough to warrant any type of surgery (sitz baths were recommended).   

Based on this evidence, the Board can conclude that, even if it is to be conceded that the condition was emergent (which the evidence does not fully support), that there was a VA treatment facility feasibly available.  Indeed, VAMC Lake City was a relatively short drive away via highway, and the failure to seek treatment at that facility was solely based on the Veteran's choice to use unreliable transportation (not because of an extreme distance or complete lack of transportation options).  Accordingly, as noted above, payment is not warranted under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Qualified Emergency Group of Jacksonville, Florida on December 19, 2012, is denied.   


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


